PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/900,261
Filing Date: 21 Dec 2015
Appellant(s): YOSHIDA et al.



__________________
Abraham Rosner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding the argument that there is no apparent reason which would lead one of ordinary skill in the art to select a woven fabric because Yamamoto also discloses non-woven fabric and knitted fabric, Yamamoto presents all three fabrics as options that can be used.  It would therefore be obvious to a person having ordinary skill in the art to use any of the three, including woven fabric, and giving other options does not teach away from the use of woven fabric.  Further, this falls into the ‘obvious to try’ situation as set forth by KSR, thus another reason rendering this limitation obvious. 
Regarding the argument that Aoshima discloses that polyacetal material may be fashioned into a fishing net, and not PTFE, column 5, line 64 to column 6, line 13 discloses a variety of non-limitative examples of polymeric material to which the process is applicable, and lists polyacetal as the first example, but goes on to list polytetrafluoroethylene (or PTFE) as an alternative.  It would therefore be obvious to a person having ordinary skill in the art to fashion PTFE into a fishing net as a listed alternative for polyacetal.  Furthermore, Yamamoto also provides a teaching for a PTFE material, and column 5, line 56 to column 6, line 10 lists a variety of uses for the material, including a fishing net in column 6, line 2.  
Regarding the argument that Aoshima does not describe PTFE as being Teflon as suggested at page 3, lines 2-3 of the Final Office Action, the document by WS Hampshire 
Regarding the argument that Yamamoto discloses PTFE having a SSG of 2.223, the material of Yamamoto is not being brought into the combination.  Yamamoto was cited as a teaching to make the fabric of Aoshima, which is made purely of PTFE, into a woven fabric comprising yarn.  In contrast, the material of Yamamoto includes a photodegrading catalyst, which would affect the SSG of the material, and therefore the SSG of the material in Yamamoto is not that of pure PTFE.  The SSG of PTFE without additives has a specific gravity of 2.16, as shown in Teflon properties by WS Hampshire Inc.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL H WANG/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
Conferees:
{ /Troy Chambers/   Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                      }

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.